DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 09/02/2022.
Claims 1-3, 5-9, 11-13 and 15-19 are pending in this application. In the Amendment, claims 1, 9, 11 and 19 are amended. This action is made Final.

Claim Rejections - 35 USC § 112
The rejection has been withdrawn as necessitated by the amendment.

	Response to Arguments
Applicant’s arguments with respect to claims amended 09/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (“Behzadi”, US 2020/0356221) in view of Kim et al. (“Kim”, US 2011/0037712) in view of Naples et al. (“Naples”, US 2017/0309079) and further in view of Mattox, JR et al. (“Mattox”, US 2017/0289235).
As per claim 1, Behzadi teaches an electronic device, comprising: 
a communication circuit (Behzadi, para.139, Fig.3, network interface 360); 
5a touchscreen display (Behzadi, Fig.1A, touch screen 112); and 
a processor (Behzadi, Fig.1A, processor 120), configured to: 
receive a request to detect a distance and a direction of a plurality of external electronic devices via the touchscreen display (Behzadi, Figs.6D, 6J, 6T, para.264, 287, 313, devices within threshold distance indicated); 
identify the distance from the electronic device to the plurality of external electronic devices respectively and the direction to the plurality of external electronic devices respectively, in response to receiving the request (Behzadi, Fig.6C, nearby devices 610a-e; para.203-204) (Behzadi, Figs.6D, 6J, 6T, para.264, 287, 313, devices within threshold distance indicated)
determine a representative external electronic device among the plurality of external electronic devices, based on the distance and the direction (Behzadi, Fig.6T, para.226, representative device 500 displayed in middle),
10display a representative indicator representing the representative external electronic device and another indicators respectively representing other external electronic device devices among the plurality of external electronic devices in a first region of the touchscreen display (Behzadi, Fig.6T, para.226, representative indicator 634 displayed surrounded by other device indicators 636), based on detecting that the plurality of external electronic devices are located in a predetermined angle range (Behzadi, para.211, within predetermined range of angles), wherein a size of the representative indicator is larger than a size of the another indicators (Behzadi, Fig.6T, para.226, representative indicator 634 displayed larger than other device indicators 636); 
display, in a second region of the touchscreen display, at least one first visual object representing at least one external electronic device among the plurality of electronic devices and at least one second visual object representing a type of at least one external device, based on detecting that the at least one external electronic device is located outside of the predetermined angle range (Behzadi, Fig.6T, para.313, Others Nearby displayed in second region and devices 638t/638m indicate type);
detect a user input for selecting the representative indicator (Behzadi, Fig.6N, selection of indicator 616a; para.221); and 
15in response to detecting the user input, transmit at least one data to the external representative electronic device via the communication circuit (Behzadi, Figs.6O-6P, para.222-223, photo sent to external device via wireless).  
However, Behzadi does not teach displaying at least one first visual object representing a direction of at least one external electronic device among the plurality of electronic devices and at least one second visual object representing a type of the at least one external device, based on detecting that the at least one external electronic device is located outside of the predetermined angle range.  Kim teaches a device for detecting nearby devices and displaying at least one first visual object representing a direction of at least one external electronic device (Kim, Figs.11E, 13, para.192, 195; indicators 1104, 1105) and at least one second visual object representing a type of the at least one external device (Kim, para.221, Fig.23B, type of device), based on at least one external electronic device being located outside of a predetermined angle range (Kim, Figs.11E, 13, para.192, 195; indicators 1104, 1105 for external devices outside of view range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim’s teaching with Behzadi’s device in order to locate devices out of view.
Furthermore, the device of Behzadi and Kim does not teach when detecting a first external electronic device among the plurality of external electronic devices located on an edge of the predetermined angle range, display, in the first region, a portion of a first indicator corresponding to the first external electronic device. Naples teaches a device for detecting objects within a field of view wherein when detecting a first external object among the plurality of external object located on an edge of a predetermined angle range, display a portion of a first indicator corresponding to the first external object (Naples, para.97, 99, Fig.12, portion of object 1230 displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Naples’ teaching with the device of Behzadi and Kim in order to indicate an object’s location based on the user’s perspective.
	Additionally, the device of Behzadi, Kim and Naples does not teach based on detecting that a count of sharing data of the first external device is higher than a count of sharing data of a plurality of external electronic devices other than the first external device among the plurality of external electronic devices, display, in the first region, the first indicator as the representative indicator. Mattox teaches a device for sharing data wherein based on detecting that a count of sharing data of the first external device is higher than a count of sharing data of a plurality of external electronic devices, display the representative indicator (Mattox, para.20, 36-38, most frequently communicated recipient representation displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Mattox’s teaching with the device of Behzadi, Kim and Naples in order to share content quickly with frequent contacts.
As per claim 2, the device of Behzadi, Kim, Naples and Mattox teaches the electronic device of claim 1, wherein the processor is configured to 20detect that the at least one external electronic device is disposed outside of the predetermined angle range (Kim, Figs.11E, 13, para.192, 195; indicators 1104, 1105 for external devices outside of view range).  
As per claim 3, the device of Behzadi, Kim, Naples and Mattox teaches the electronic device of claim 1, wherein when the plurality of external electronic devices are disposed within the predetermined angle range of the electronic device, the representative indicator and another indicators are 30displayed as to correspond to a real-world position of the plurality of electronic devices relative to the electronic device (Behzadi, Fig.6T, para.226, 311, external devices 636 positioned relative to electronic device).  
As per claim 55, the device of Behzadi, Kim, Naples and Mattox teaches the electronic device of claim 1, wherein the processor is further configured to display the representative indicator based on a priority, wherein the priority includes at least one of a distance of each of the plurality of external electronic devices from the electronic device, a count of sharing requests for each of the plurality of external electronic devices, inclusion or exclusion of each of the plurality of external electronic devices in a predetermined angle range, and a property of the at least one data (Behzadi, para.211, within predetermined range or frequency of sharing).   
As per claim 6, the device of Behzadi, Kim, Naples and Mattox teaches the electronic device of claim 1, wherein the representative indicator further includes a transmission state of the at least one data (Behzadi, Figs.6O, 6P, 6W, 6BB, para.222-223, 234, 239, sharing in progress indicator).   
Claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claims 7-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (“Behzadi”, US 2020/0356221), Kim et al. (“Kim”, US 2011/0037712), Naples et al. (“Naples”, US 2017/0309079) and Mattox, JR et al. (“Mattox”, US 2017/0289235) in view of KO et al. (“KO”, US 2015/0326704).
As per claim 7, the device of Behzadi, Kim, Naples and Mattox teaches the electronic device of claim 1, however does not teach wherein the processor is further configured to 15provide different user interfaces depending on a property of the at least one external electronic device.  KO teaches a device for communicating with external devices wherein different user interfaces are provided depending on a property of the external electronic device (KO, Fig.40, para.232-233, UI to control external device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include KO’s teaching with the device of Behzadi, Kim, Naples and Mattox in order to communicate controls to external devices.
As per claim 8, the device of Behzadi, Kim, Naples, Mattox and KO teaches the electronic device of claim 7, wherein the at least one external electronic device is at least partially controllable through the user interface (KO, Fig.40, para.232-233, UI to control external device).
Claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to claim 8, and is therefore rejected under similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (“Behzadi”, US 2020/0356221), Kim et al. (“Kim”, US 2011/0037712), Naples et al. (“Naples”, US 2017/0309079) and Mattox, JR et al. (“Mattox”, US 2017/0289235) in view of Smith et al. (“Smith”, US 2014/0282106).
As per claim 9, the device of Behzadi, Kim, Naples and Mattox teaches the electronic device of claim 1, however does not teach wherein the processor is further configured to: display a filter selectable to display indicators corresponding to a first predetermined type of external electronic device, and exclude from display indicators corresponding to a second predetermined type of external electronic device.  Smith teaches a device for sharing data configurable to display a filter selectable to display indicators corresponding to a first predetermined type of external electronic device, and exclude from display indicators corresponding to a second predetermined type of external electronic device (Smith, Fig.5, para.89, category 514 filters displayed indicators). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Smith’s teaching with the device of Behzadi, Kim, Naples and Mattox in order to share data to specific devices.
Claim 19 is similar in scope to claim 9, and is therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah
Examiner, Art Unit 2177    

/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177